DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 24-28, 32-38, and 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Varroa destructor  mRNA.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being nucleic acid molecules of any structure and length that comprises a nucleic acid molecule that is complementary or identical to any 21 contiguous nucleotides in any Varroa destructor mRNA and have the recited function of treating or preventing a Varroa destructor infestation.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The instant claims are directed to a method of providing a beehive or bee colony a composition comprising any possible type of nucleic acid molecule of any structure and any length that comprises a nucleotide sequence that is complementary or identical to any 21 contiguous nucleotides of any Varroa destructor  mRNA.  The instant claims encompass any type and length of nucleic acid molecule that is either complementary or identical to any 21 contiguous nucleotides in any possible Varroa destructor mRNA.  Clearly any nucleic acid that comprises a 21 nucleotide sequence that is identical to the mRNA would not result in the recited function.

This minimal species of agents are not representative of the entire claimed genus.  The claims are not limited to dsRNA agents and even with regards to dsRNA, the claims encompass sequences of varying lengths, i.e. thousands of nucleotides in length, that comprise a 21 mer segment that is specific for any possible Varroa destructor mRNA and therefore would not likely meet the function of treating or preventing a Varroa destructor infestation.  The scope of the claims is not commensurate with the scope of the description.
With regards to siRNAs, which are a single species of the broad genus of any possible nucleic acid molecule, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888), whereas the instant claims are directed to nucleic acids with no length limitation.
Furthermore, although the specification discloses dsRNA agents that are specific for a single Varroa destructor mRNA sequence, the specification does not describe Varroa destructor mRNA to describe the instantly claimed genus of any Varroa destructor mRNA.  Each of the instantly disclosed agents is targeted to a single sequence, although the claims are drawn to any Varroa destructor mRNA.  One of ordinary skill in the art could not make such agents to any Varroa destructor mRNA without knowledge of the sequence and knowledge of the types of inhibitory molecules.  Given the breadth of sequences embraced in the instantly claimed genus, one could not envision the member agents that target such a broad genus.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for nucleic acid agents within the instant enormous genus that function as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 24-28, 32-38, and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Chanoch et al. (US 2012/0157512 A1), in view of Moran et al. (US 2019/0015528 A1), Hannus et al. (US 10,980,238 B2), and Campbell et al. (Parasites & Vectors, 2010, 3, 73, 1-10).
Ben-Chanoch et al. teach:
SUMMARY OF THE INVENTION:

[0018] According to an aspect of some embodiments of the present invention there is provided a cell comprising a nucleic acid construct comprising a polynucleotide expressing a nucleic acid agent downregulating expression of a gene product of an insect pathogen, the polynucleotide operably linked to a cis-regulatory element operable in plants.
[0019] According to some embodiments of the invention, the cell is a plant cell.
[0020] According to some embodiments of the invention, the cell is an Agrobacterium.
[0021] According to an aspect of some embodiments of the present invention there is provided a plant expressing a nucleic acid construct comprising a polynucleotide expressing a nucleic acid agent downregulating expression of a gene product of an insect pathogen, the polynucleotide operably linked to a cis-regulatory element operable in plants.
[0080] As used herein, the phrase "Varroa destructor mite" refers to the external parasitic mite that attacks honey bees Apis cerana and Apis mellifera. The mite may be at an adult stage, feeding off the bee, or at a larval stage, inside the honey bee brood cell.
[0113] In specific embodiments, suitable insect pathogen specific siRNA can be an IAPV, Nosema or Varroa specific siRNA, corresponding to IAPV sequences SEQ ID 
[0152] It is recognized that the polynucleotides comprising sequences encoding the nucleic acid agent can be used to transform organisms to provide for host organism production of these components. Such host organisms include baculoviruses, bacteria, and the like. In this manner, the combination of polynucleotides encoding the nucleic acid agent may be introduced via a suitable vector into a microbial host, and said host applied to the environment, or to plants or animals. The term "introduced" in the context of inserting a nucleic acid into a cell, means "transfection" or "transformation" or "transduction" and includes reference to the incorporation of a nucleic acid into a eukaryotic or prokaryotic cell where the nucleic acid may be stably incorporated into the genome of the cell (e.g., chromosome, plasmid, plastid, or mitochondrial DNA), converted into an autonomous replicon, or transiently expressed (e.g., transfected mRNA).
Ben-Chanoch et al. teach:
Abstract 
Methods and compositions for transforming plants to express polynucleotides capable of gene silencing gene expression in pathogens of beneficial insects such as IAPV, Nosema species and Varroa mites, and methods for using the transgenic plants for reducing infection and susceptibility of bees to Colony Collapse Disorder are provided.
Ben-Chanoch et al. recite:

2. The nucleic acid construct of claim 1, wherein said nucleic acid agent is selected from the group consisting of a dsRNA, an antisense RNA and a ribozyme.
3. The nucleic acid construct of claim 2, wherein said dsRNA is selected from the group consisting of siRNA, shRNA and miRNA. 
4. The nucleic acid construct of claim 1, said cis regulatory element being active in floral nectary tissues, extrafloral nectarines and/or pollen.
5. The nucleic acid construct of claim 1, wherein said nucleic acid agent is greater than 15 base pairs in length.
6. The nucleic acid construct of claim 5, wherein said nucleic acid agent is 19 to 25 base pairs in length.
7. The nucleic acid construct of claim 5, wherein said nucleic acid agent is greater than 30 base pairs in length.
8. The nucleic acid construct of claim 1, wherein said insect is a bee.
9. The nucleic acid construct of claim 1, wherein said insect pathogen is selected from the group consisting of a virus, a bacteria, a parasitic protozoan, a fungus a nematode and a mite.
10. The nucleic acid construct of claim 1, wherein said insect pathogen is a virus.
19. The nucleic acid construct of claim 1, wherein said insect is a bee and said pathogen is a Varroa destructor mite.

21. The nucleic acid construct of claim 1, wherein said insect is a bee and said nucleic acid construct comprises at least two nucleic acid agents, each of said nucleic acid agents downregulating expression of at least one gene product of at least one bee pathogen.
31. A method of reducing the susceptibility of an insect to a disease caused by an insect pathogen, the method comprising providing to the insects plants expressing the nucleic acid construct of any of claims 1 to 24, such that said insect feeds from said plants and ingests said nucleic acid agent, thereby reducing the susceptibility of said insect to said pathogen.
32. The method of claim 31, wherein said insect is a pollinating insect or a herbivorous insect.
33. A method for reducing the susceptibility of a bee to a disease caused by an insect pathogen comprising providing the bee with a plant expressing the nucleotide construct of any of claims 11 to 20 such that said bee feeds from said plants and ingests said nucleic acid agent, thereby reducing the susceptibility of said bee to said pathogen.
Therefore, it was known in the art to treat or prevent a Varroa destructor  infestation of a beehive or colony via providing to the beehive or bee colony a composition comprising a siRNA targeted to a Varroa destructor mRNA.

[0016] In one embodiment, the composition is a bee-ingestible composition.
[0017] In one embodiment, the bacteria are present as a live suspension. In one embodiment, the bacteria are present as a lyophilized powder. In one embodiment, the composition is in solid form. In one embodiment, the composition is in liquid form. In one embodiment, the composition comprises protein. In one embodiment, the composition comprises pollen. In one embodiment, the composition is a sucrose solution. In one embodiment, the composition is a corn syrup solution. In one embodiment, the composition comprises a carbohydrate or sugar supplement.
Therefore, it was known to incorporate a carbohydrate into compositions for delivery of bee-ingestible nucleic acids.  It would have been obvious to incorporate the carbohydrate into the composition of Ben-Chanoch et al. as a matter of design choice for delivery.
Moran et al. teach:
[0018] In one embodiment, the invention relates to an insect comprising a microbial composition comprising one or more bacteria genetically engineered to express at least one heterologous nucleic acid, wherein the one or more bacteria are native to the microbiome of a host insect.
0021] In one embodiment, the invention relates to a method for downregulating expression of a target gene product, comprising administering an effective amount of a microbial composition comprising one or more bacteria genetically engineered to express at least one heterologous nucleic acid, wherein the one or more bacteria are 
[0022] In one embodiment, the target gene product is a gene from an organism selected from the group consisting of a pathogen, a parasite, a virus, a mite, Acute Bee Paralysis Virus (ABPV), Kashmir Bee Virus (KBV), Israeli Acute Paralysis Virus (IAPV), Nosema ceranae, Deformed Wing Virus, and Varroa destructor mite.
[0023] In one embodiment, the insect is selected from the group consisting of a bee, a honey bee, a forager, a hive bee, a pupae, an adult bee, and a bee colony parasite.
[0187] As detailed herein, bee feeding is common practice amongst bee-keepers, for providing both nutritional and other, for example, supplemental needs. Bees typically feed on honey and pollen, but have been known to ingest non-natural feeds as well. Bees can be fed various foodstuffs.
Since it was known to incorporate various carbohydrates and foodstuffs, it would have been obvious to incorporate a food grade preservative as a matter of design choice with the expectation of preserving the composition.
[0191] Also provided is a method for reducing the susceptibility of a bee to a disease caused by pathogens, the method effected by feeding the bee on an effective amount of a nucleic acid or nucleic acid construct comprising a nucleic acid agent downregulating expression of a polypeptide of the bee pathogen and/or causing cleavage and/or degradation of a bee pathogen RNA. Methods for reducing the susceptibility of a bee colony or bee-hive to bee pathogens by feeding oligonucleotides and/or polynucleotides are envisaged. Thus, in some embodiments, the present 
Hannus et al. teach:
Abstract: The present disclosure relates to the use of alkali metal salts and preferably lithium chloride for treatment of Varroa destructor infestation of honey bees.
(20) As is described in the experiments further below, the present disclosure originally set out to develop siRNA molecules which could be used to treat Varroa destructor infestation of bee hives. To this end, double stranded (ds) RNA molecules of approx. 500 bp in length against Varroa destructor-specific genes were designed and fed to honeybees in 50% sucrose solution (column 3). 
Therefore, Hannus et al. teach a method of treating Varroa destructor infestation of bee hives via delivery of siRNA targeted to Varroa destructor mRNA.  Varroa destructor mRNA is an obvious target given that Varroa destructor  genes are the target and siRNAs are known to target and inhibit mRNA.
Hannus et al. teach that the present disclosure identifies and establishes lithium chloride as a miticide, preferably against Varroa destructor infestation of bees (column 3).
(26) Lithium salts are the preferred alkali metal salts. Lithium chloride is the most preferred alkali metal salt and the bee-ingestible composition may be a bee-ingestible Varroa destructor infestation of honey bees.
(39) The alkali metal salts, preferably lithium salts, most preferably lithium chloride can be used for prophylactic and/or therapeutic treatment of mite infestations, most preferably Varroa destructor infestations of honey bees in the form of bee-ingestible compositions such as liquid compositions. They may also be provided as solid compositions, semi-solid compositions such as feedpaste, or compositions which can be sprayed in bee hives.
(40) Compositions comprising alkali metal salts, preferably lithium salts, most preferably lithium chloride and more preferably liquid nutritional compositions which can be fed to the bees may comprise further components such as sucrose, corn syrup, pollen, starch syrup, and/or other nutritional factors so that administration of the alkali metal salts, preferably lithium salts, most preferably lithium chloride and feeding the bees takes place simultaneously.
Therefore, a food preservative would have been a matter of design choice and it would have been obvious to deliver a miticide in combination with the siRNA targeting Varroa destructor mRNA with the expectation of treating or preventing infestation. The timing of administration of the miticide and the siRNA is considered to be well within the technical grasp of one of ordinary skill in the art and a matter of routine optimization.  It was clearly taught in the art that the siRNA and the miticide can each treat the infestation.
Hannus et al. teach:

It was known to deliver siRNAs targeting Varroa destructor mRNA and to target Varroa destructor infestation with a miticide.  Delivery of the siRNA before, simultaneously, or after the miticide is a matter of design choice.  Hannus et al. teach that within 3-4 days, all mites were killed.
It is noted that claim 32 recites an outcome rather than a method step.  The outcome would necessarily flow from the recited method steps.
Campbell et al. teach that the parasitic mite Varroa destructor is considered the major pest of the European honey bee (Apis mellifera) and responsible for declines in honey bee populations worldwide.  Campbell et al. teach that their findings on V. destructor are the first report of gene knockdown in any mite species and demonstrate that the small size of such organisms is not a major impediment to applying gene knockdown approaches to the study of such parasitic pests. The immersion in dsRNA solution method provides an easy, inexpensive, relatively high throughput method of gene silencing suitable for studies in V. destructor, other small mites and immature stages of ticks (conclusions).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 5, 6, 24-28, 32-38, and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-14 of U.S. Patent No. 9,540,642 B2, in view of Hannus et al. (US 10,980,238 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘642 B2 are directed to a method of providing a composition to a honeybee (claim 10), wherein the composition comprises a nucleic acid molecule having a sequence that is at least 96% identical or complementary to at least 21 contiguous nucleotides of SEQ ID NO: 3 (claim 1), wherein the honeybee is a bee colony and said providing reduces the susceptibility of said bee colony to Varroa destructor or reduces the parasitation of said bee colony Varroa destructor claim 13).  Therefore both of the claim sets recited a method of delivering a nucleic acid molecule targeting a Varroa destructor mRNA to treat infestation.  
US ‘642 B2 recites delivery of an excipient wherein the excipient is a carbohydrate or other agents that meet the limitation of a preservative (claim 3).
It would have been obvious to deliver a miticide in combination with the nucleic acid targeting Varroa destructor mRNA with the expectation of treating or preventing infestation because it was clearly taught in the art that the dsRNA and the miticide can each treat the infestation, as taught by Hannus et al.  Timing of delivery of each agent is considered to be a matter of design choice.  The claims are obvious variations of each other.

1-3, 5, 6, 24-28, 32-38, and 56-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 36, 38, 40-42, 45-54, 57, 58, 60, and 62 of copending Application No. 15/378,513 (reference application), in view of Hannus et al. (US 10,980,238 B2).. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘513 are directed to a method of reducing the parasitation of a honeybee by Varroa destructor comprising administering a nucleic acid targeted to a Varroa destructor calmodulin gene sequence (claim 35), which is a species of the instant broad genus, wherein the nucleic acid is a dsRNA (claim 58) comprising SEQ ID NO: 3 (claims 60 and 62).  The claims are obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to deliver a miticide in combination with the nucleic acid targeting Varroa destructor mRNA with the expectation of treating or preventing infestation because it was clearly taught in the art that the dsRNA and the miticide can each treat the infestation, as taught by Hannus et al.  Timing of delivery of each agent is considered to be a matter of design choice.  The claims are obvious variations of each other.


1-3, 5, 6, 24-28, 32-38, and 56-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-69 Varroa destructor comprising administering a nucleic acid targeted to a Varroa destructor calmodulin gene sequence (claims 65, 67, and 68), which is a species of the instant broad genus, wherein the nucleic acid is a dsRNA (claim 69).  The claims are obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to deliver a miticide in combination with the nucleic acid targeting Varroa destructor mRNA with the expectation of treating or preventing infestation because it was clearly taught in the art that the dsRNA and the miticide can each treat the infestation, as taught by Hannus et al.  Timing of delivery of each agent is considered to be a matter of design choice.  The claims are obvious variations of each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/           Primary Examiner, Art Unit 1635